 


114 HR 417 IH: Federal Workforce Reduction Through Attrition Act
U.S. House of Representatives
2015-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 417 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2015 
Mrs. Lummis (for herself and Mr. Mulvaney) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To reduce the total number of civil service employees in the executive branch of the Government through attrition, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Workforce Reduction Through Attrition Act. 2.DefinitionsIn this Act: 
(1)AgencyThe term agency means an Executive agency as defined by section 105 of title 5, United States Code, excluding the Government Accountability Office. (2)Baseline quarterThe term baseline quarter means the quarter in which occurs the date of enactment of this Act. 
(3)Federal employeeThe term Federal employee means an employee as defined by section 2105 of title 5, United States Code. (4)QuarterThe term quarter means a period of 3 calendar months ending on March 31, June 30, September 30, or December 31. 
(5)Total number of Federal employeesThe term total number of Federal employees means the total number of Federal employees in all agencies. 3.Workforce limits and reductions (a)In generalThe President, acting through the Office of Management and Budget (in consultation with the Office of Personnel Management), shall take appropriate measures to ensure that, effective with respect to each quarter beginning after the date of enactment of this Act, the total number of Federal employees determined for such quarter does not exceed the applicable maximum for such quarter. 
(b)Applicable maximumFor purposes of this Act, the applicable maximum for a quarter is— (1)in the case of a quarter before the target-attainment quarter, the number equal to— 
(A)the total number of Federal employees determined for the baseline quarter, reduced by (B)2/3 of the number of Federal employees separating from agencies during the period— 
(i)beginning on the first day following the baseline quarter; and (ii)ending on the last day of the quarter to which the applicable maximum is being applied; and 
(2)in the case of the target-attainment quarter and any subsequent quarter, the number equal to 90 percent of the total number of Federal employees as of September 30, 2013. (c)Target-Attainment quarterFor purposes of this Act, the term target-attainment quarter means the earlier of— 
(1)the first quarter (after the baseline quarter) for which the total number of Federal employees does not exceed 90 percent of the total number of Federal employees as of September 30, 2013; or (2)the quarter ending on September 30, 2016. 
(d)Method for achieving compliance 
(1)In generalExcept as provided in paragraph (2), any reductions necessary in order to achieve compliance with subsection (a) shall be made through attrition. (2)ExceptionIf, for any quarter, the total number of Federal employees exceeds the applicable maximum for such quarter, then, until the first succeeding quarter for which such total number is determined not to exceed the applicable maximum for such succeeding quarter, reductions shall be made through both attrition and a freeze on appointments. 
(e)Counting rulesFor purposes of this Act— (1)any determination of the total number of Federal employees or the number of Federal employees separating from agencies shall be made— 
(A)on a full-time equivalent basis; and (B)under section 4; and 
(2)any determination of the total number of Federal employees for a quarter shall be made as of such date or otherwise on such basis as the Office of Management of Budget (in consultation with the Office of Personnel Management) considers to be representative and feasible. (f)Waiver authorityThe President may waive any of the preceding provisions of this section, with respect to an individual appointment, upon a determination by the President that such appointment is necessary due to— 
(1)a state of war or for reasons of national security; or (2)an extraordinary emergency threatening life, health, safety, or property.  
4.Reduction in procurement of service contracts 
(a)In generalFor each fiscal year beginning with the first fiscal year after the date of enactment of this Act, the President, acting through the Office of Management and Budget and subject to subsection (b), shall take appropriate measures to ensure that there is a reduction in the amount expended for the procurement of service contracts for such fiscal year equal to the reduction in the amount expended for the Federal workforce in the previous fiscal year as a result of the requirements of section 3. (b)Waiver authorityThe President may waive the requirements under subsection (a) upon a determination that such waiver is necessary due to— 
(1)a state of war or for reasons of national security; or (2)an extraordinary emergency threatening life, health, safety, or property. 
5.Monitoring and notificationThe Office of Management and Budget (in consultation with the Office of Personnel Management) shall— (1)continuously monitor all agencies and, for each quarter to which the requirements of section 3(a) apply, determine whether or not such requirements have been met; and 
(2)not later than 14 days after the end of each quarter described in paragraph (1), submit to the President and each House of Congress, a written determination as to whether or not the requirements of section 3(a) have been met. 6.RegulationsAny regulations necessary to carry out this Act may be prescribed by the President or his designee. 
 
